Case: 16-41355      Document: 00513951675         Page: 1    Date Filed: 04/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                             United States Court of Appeals

                                    No. 16-41355
                                                                                      Fif h Circuit

                                                                                    FILED
                                  Summary Calendar                              April 13, 2017
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

YAIR PARROQUIN-LUNA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:16-CR-122-1


Before JOLLY, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Yair Parroquin-Luna pled guilty without a written plea agreement to
possession with intent to distribute 920.9 grams of methamphetamine, in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). The district court sentenced
him to 80 months in prison and five years of supervised release. On appeal, he
argues that the factual basis for his guilty plea was inadequate because the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41355    Document: 00513951675     Page: 2   Date Filed: 04/13/2017


                                 No. 16-41355

Government did not prove that he knew the type and quantity of the drugs
involved in the offense.
      As Parroquin-Luna concedes, his argument is foreclosed by United States
v. Betancourt, 586 F.3d 303, 308–09 (5th Cir. 2009).       It held that Flores-
Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United States
v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the Government is
not required to prove knowledge of the drug type and quantity as an element
of a Section 841 offense. See United States v. Gil-Cruz, 808 F.3d 274, 278 (5th
Cir. 2015) (relying on Betancourt to reject as foreclosed a similar challenge to
a drug conspiracy conviction).
      Accordingly, Parroquin-Luna’s motion for summary disposition is
GRANTED, and the district court’s judgment is AFFIRMED.




                                          2